Filed 01/27/20                                                                        Case 20-20426                                                                  Doc 1

                                                                                                                                          FDIS
     United States Bankruptcy Court for the:

                                     District of
                                                   (State)
                                                                                                                                              FILED
     Case number                                                                              re filing under:
                       (If known):                                          t€flc
                                                                                 Chapter 7
                                                                                                                                          JAN 272020
                                                                            Ll   Chapter 11
                                                                            U    Chapter 12                                    UNITED STATES
                                                                            U    Chapter 13                                     EASTERN
                                                                                                                                                  amended 111mb

                                                                                                                                                 CT~
    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                      I                     IfF   12/17

    The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
    joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, 'Do you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
     same person must be Debtor I in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    lfl           Identify Yourself

                                               About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

    i. Your full name

          Write the name that is on your
          government-issued picture             TARA
          identification (for example,         First name                                                         First name
          your driver's license or                 SAMARA
          passport).                           Middle name                                                        Middle name

          Bring your picture                    MIt I ICAN
          identification to your meeting       Last name                                                          Last name
          with the trustee.
                                               Suffix (Sr., Jr., II, Ill)                                         Suffix (Sr., Jr., II, UI)




          All other names you
          have used in the last 8              First name                                                         First name
          years

          Include your married or              Middle name                                                        Middle name
          maiden names.
                                               Last name                                             .            Last name



                                               First name                                                         First name


                                               Middle name                                                        Middle name


                                               Last name                                                          Last name




          Only the last 4 digits of
          your Social Security
                                               XXX           -   XX   -
                                                                          .L _L i_ i_                             xxx      -    xx   -



          number or federal                    OR                                                                 OR
          Individual Taxpayer
          ldentificationnumber                 9 xx          - XX                                                 9101     -   XX     -



          (ITIN)


    Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                page 1
Filed 01/27/20                                                              Case 20-20426                                                                                   Doc 1

    Debtor I       TARA SAMARA MILLICAN                                                                  Case number    (if   known)_______________________________
                  First Name   Middle Name                Last Name




                                             About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


    4.   Any business names
         and Employer                        LY have not used any business names or EINs.                     U      I have not used any business names or ElNs.
         Identification Numbers
         (EIN) you have used in
         the last 8 years                    Business name                                                    Business name

         Include trade names and
         doing business as names                                                                              Business name
                                             Business name




                                             EIN                                                              EIN



                                             EIN                                                              EIN




    5.   Where you live                                                                                       If Debtor 2 lives at a different address:



                                              8155 WATERMAN ROAD
                                             Number          Street                                           Number             Street



                                              APT 1523

                                              SACRAMENTO CA 95829
                                             City                                     State   ZIP Code        City                                     State     ZIP Code


                                              SACRAMENTO
                                             County                                                           County


                                             If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                      any notices to this mailing address.



                                             Number          Street                                           Number             Street



                                             P.O. Box                                                         P.O. Box



                                                                                      State   ZIP Code        City                                     State     ZIP Code




    6.   Why you are choosing                Check one:                                                       Check one:
         this district to file for
         bankruptcy                          V'Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any
                                                                                                              U      Over the last 180 days before filing this petition,
                                                                                                                     I have lived in this district longer than in any
                                                    otherdistrict.                                                   other district.

                                             U      I have another reason. Explain.                           U      I have another reason. Explain.
                                                    (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




                    101                                   Vakmtay Psftan tar lndMMaIs Fdlng tar Bankvuptcy                                                page 2
Filed 01/27/20                                                     Case 20-20426                                                                         Doc 1

    Dabtor 1        TARA SAMARA
                  First Name
                          Middle Name
                                      MILLICAN
                                          Last Name
                                                                                               Case number




   •nw Tell the Court About Your Bankruptcy Case


          The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Fillng
          Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
          are choosing to file
                                         Chapter 7
          under
                                      U Chapter 11
                                      U Chapter 12
                                      U Chapter 13

          How you will pay the fee    U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                         yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                         submitting your payment on your behalf, your attorney may pay with a credit card or check
                                         with a pre-printed address.

                                      U I need to pay the fee in installments. If you choose this option, sign and attach the
                                         Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                          request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                         less than 150% of the official poverty line that applies to your family size and you are unable to
                                         pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                         Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


          Have you filed for             No
          bankruptcy within the
          last 8 years?               U Yes.    District                              When                      Case number
                                                                                              MM! DD/YYYY

                                                Distnct                               When                      Case number
                                                                                              MM/DD/YYYY

                                                District                              When                      Case number
                                                                                              MM! DD!YYYY




    10.   Are any bankruptcy            'No
          cases pending or being
          filed by a spouse who is    U Yes.    Debtor                                                          Relationship to you
          not filing this case with             District                              When                      Case number, if kn
          you, or by a business                                                               MM!DD /YYYY
          partner, or by an
          affiliate?
                                                Debtor                                                          Relationship to you

                                                District                              When                      Case number, if kn
                                                                                              MM! DD I YYYY



    ii.   Do you rent your            Uj'lo.    Go to line 12.
          residence?                     'Yes. Has your landlord obtained an eviction judgment against you?

                                                U    No. Go to line 12.
                                                U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                     part of this bankruptcy petition.




      Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
Filed 01/27/20                                                                      Case 20-20426                                                                Doc 1

    Debtor I                                                                                                  Case number
                  First Name        Middle Name              Last Name




                Report About Any Businesses You Own as a Sole Proprietor


        Are you a sole proprietor                     44o. Go to Part 4.
        of any full- or part-time
        business?                                 U Yes. Name and location of business
        A sole proprietorship is a
        business you operate as an
                                                            Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
                                                            Number         Street
        LLC.
        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.
                                                             City                                                    State       ZIP Code



                                                            Check the appmpnate box to describe your business:

                                                            U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                            U   Single Asset Real Estate (as defined in 11 U.S.C. § 101(5113))

                                                            U   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                            U   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                            U   None of the above


        Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                         can set appmpriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
        are you a small business
        debtor?
                                                      No. I am not filing under Chapter 11.
        For a definition of small
        business debtor, see                      U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 U.S.C. § 101(51D).                              the Bankruptcy Code.

                                                  U   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                           Bankruptcy Code.


    lFThri Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


    14. Do you own or have any                    VNO
        property that poses or is
        alleged to pose a threat                  U Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Ordo you own any
        property that needs
                                                             If immediate attention is needed, why is it needed?
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a bullding
        that needs urgent repairs?
                                                             Where is the property?
                                                                                       Number        Street




                                                                                       City                                          State      ZIP Code


      Olfidal Form 101                                       Votuniaiy Petition for Individuals Filing for Bankruptcy                                  page 4
Filed 01/27/20                                                                Case 20-20426                                                                                   Doc 1

    Debtor I                                                                                                  Case number   (if known)___________________________________
                  First Name      Middle Name             Last Name




   •ni.- Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
    15. Tell the court whether
       you have received a
        briefing about credit                   You must check one:                                                 You must check one:
       counseling.
                                                 Ilcounseling
                                                    received a briefing from an approved credit
                                                              agency within the 180 days before I
                                                                                                                    U   I received a briefing from an approved credit
                                                                                                                        counseling agency within the 180 days before I
        The law requires that you                   filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
        receive a briefing about credit             certificate of completion.                                          certificate of completion.
        counseling before you file for
                                                    Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
        bankruptcy. You must
                                                    plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
        truthfully check one of the
        following choices. If you
        cannot do so, you are not
                                                U   I received a briefing from an approved credit                   U   I received a briefing from an approved credit
                                                    counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        eligible to file.                                                                                               filed this bankruptcy petition, but I do not have a
                                                    filed this bankruptcy petition, but I do not have a
                                                    certificate of completion.                                          certificate of completion.
        If you file anyway, the court
                                                    Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
        can dismiss your case, you
                                                    you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
        will lose whatever filing fee
                                                    plan, if any.                                                       plan, if any.
        you paid, and your creditors
        can begin collection activities         U   I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
        again.                                      services from an approved agency, but was                           services from an approved agency, but was
                                                    unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                    days after I made my request, and exigent                           days after I made my request, and exigent
                                                    circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                    of the requirement.                                                 of the requirement.

                                                    To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                    requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                    what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                    you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                    bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                    required you to file this case.                                     required you to file this case.

                                                    Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                    dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                    briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                    If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                    still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                    You must file a certificate from the approved                       You must file a certificate from the approved
                                                    agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                    developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                    may be dismissed.                                                   may be dismissed.
                                                    Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                    only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                    days.                                                               days.

                                                U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                    credit counseling because of:                                       credit counseling because of:

                                                    U   Incapacity. I have a mental illness or a mental                 U    Incapacity.   I have a mental illness or a mental
                                                                      deficiency that makes me                                             deficiency that makes me
                                                                      incapable of realizing or making                                     incapable of realizing or making
                                                                      rational decisions about finances.                                   rational decisions about finances.
                                                    U   Disability.    My physical disability causes me                 U    Disability. My physical disability causes me
                                                                       to be unable to participate in a                                   to be unable to participate in a
                                                                       briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                       through the internet, even after I                                 through the internet, even after I
                                                                       reasonably tried to do so.                                         reasonably tried to do so.
                                                    U   Active duty. I am currently on active military                  U    Active duty. I am currently on active military
                                                                       duty in a military combat zone.                                      duty in a military combat zone.
                                                    If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                    briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                    motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




      Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
Filed 01/27/20                                                                           Case 20-20426                                                                              Doc 1

       Debtor I                                                                                                      Case number     ir known)
                     Feet Name    Mstdle Name                       Last Name




   • FThI Answer These Questions for Reporting Purposes

   •                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
        16. What kind of debts do                   as "incurred by an individual primarily for a personal, family, or household purpose."
           you have?
                                                          LI       No. Goto line 16b.
                                                               '   Yes. Go to line 17.                                                                                               V




                                                          Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                          money for a business or investment or through the operation of the business or investment.

                                                          LI       No. Goto line 16c.
                                                          LI       Yes. Goto line 17.

                                                          State the type of debts you owe that are not consumer debts or business debts.



           Are you filing under
           Chapter 7?                           LI   No. I am not filing under Chapter 7. Go to line 18.

           Do you estimate that after                '<t'es. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
           any exempt property is                                  administrative expenses are paid that funds will be available to distribute to unsecured creditors?
           excluded and                                             Y'No
           administrative expenses
           are paid that funds will be                             LI   Yes
           available for distribution
           to unsecured creditors?

           How many creditors do                                                                LI   1,000-5,000                                 LI   25,001-50,000
           you estimate that you                U    50-99                                      LI   5,001-10,000                                LI   50,001-100,000
           owe?                                 U        100-199                                LI   10,001 25,000
                                                                                                           -                                     LI   More than 100,000
                                                LI   200-999

           How much do you                           "$0-$50,000                                LI   $1,000,001410 million                       U    $500,000,00141 billion
           estimate your assets to              LI   $50,001-$100,000                           LI   $10000,001450 million                       LI   $1,000,000,0014110 billion
           be worth?                            LI   $100,001-$500,000                          LI   $50,000,001 -$100 million                   LI   $10,000,000,001450 billion
                                                U    $500,001-$1 million                        LI   $100,000,001-$500 million                   LI   More than $50 billion

           How much do you                           $0 $50,000
                                                     '     -                                    LI   $1,000,00141     million                    U    $500,000,001-$i billion
           estimate your liabilities            LI   $50,001-$100,000                           LI   $10,000,001-$50 million                     LI   $1,000,000,001-$i0 billion
           to be?                               LI   $100,001-$500,000                          LI   $50,000,001-$100 million                    LI   $10,000,000,001-$50 billion
                                                U    $500,001-S1 million                        LI   $100,000,001-$500 million                   LI   More than $50 billion
       •LFTI      Sign Below

                                                I have examined this petition, and I declare under penalty of penury that the information provided is true and
        For you                                 correct.

                                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                of title Ii, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                under Chapter 7.

                                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                this document, I have obtained and read the notice required by II U.S.C. § 342(b).
                                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                                x              Q
                                                         ______________________ x
                                                                        (~ —
                                                     Si             u e of Debt r I                                             Signature of Debtor 2

                                                     Executed on\\&
                                                                V
                                                             MM DD /YYYY                 \                                      Executed on
                                                                                                                                                 MM / DD /YYYY


         Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
Filed 01/27/20                                                               Case 20-20426                                                                                     Doc 1


       Debtor 1                                                                                          Case number (if knomr,)____________________________________________
                     First Name   MddIe Name              Last Name




       For you if you are filing this              The law allows you, as an individual, to represent yourself in bankruptcy court, but you
       bankruptcy without an                       should understand that many people fund it extremely difficult to represent
       attorney                                    themselves successfully. Because bankruptcy has long -term financial and legal
                                                   consequences, you are strongly urged to hire a qualified attorney.
       If you are represented by
       an attorney, you do not                     To be successful, you must correctly file and handle your bankruptcy case. The rules are very
       need to file this page.                     technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                   dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                   hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                   firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                   case, or you may lose protections, including the benefit of the automatic stay.

                                                   You must list all your property and debts in the schedules that you are required to file with the
                                                   court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                   in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                   property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                   also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                   case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                   cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                   Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                   hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                   successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                   Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                   be familiar with any state exemption laws that apply.

                                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                   consequences?
                                                   UNo
                                               r     ' Yes

                                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                   inaccurate or incomplete, you could be fined or imprisoned?
                                                   U   No
                                                       Yes

                                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                          0
                                                   T~Yes. Name of Person
                                                              Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official    Form 119).

                                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                   have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                   attorney may cause e t lose my              property if I do not properly handle the case.




                                                                                                                   Signature of Debtor 2

                                                   Date                          ________                          Date
                                                                                 /YYY
                                                                                  ________                                          MM/ DD/ YYYY

                                                   Contact phone
                                                                      4/DD
                                                                        '    \        ZJ1 \'   t 1                 Contact phone

                                                   Cell phone                                                      Cell phone

                                                   Email address                                                    maiI address



         Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                        page 8
Filed 01/27/20                                     Case 20-20426                                                    Doc 1




                                                            Certificate Number: 1 5725-CAE-CC-033980628

                                                          I I I I I I I I I I I I III IIII I I II III I I I I I I
                                                                                    15725-CAE-CC-033980628




                                CERTIFICATE OF COUNSELING


            I CERTIFY that on January 21, 2020, at 1:49 o'clock PM EST, Tara Millican
            received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
            to provide credit counseling in the Eastern District of California, an individual [or
            group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certificate.
            This counseling session was conducted by internet.




            Date: January 21, 2020                          By:           Is/Benjamin Caba


                                                            Name: Benjamin Caba


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See 11 U.S.C. 109(h) and 52 1(b).
Filed 01/27/20                                                                            Case 20-20426                                                                                                          Doc 1




        Debtor 1              <   i4Lt - :3                           MAV
        Debtor 2
        (Spouse, if filing)   First Nanre                   Middle Name                      Last Name


        United States Bankruptcy Court for the:                           District of

        Case number                                                                                                                                                                     11 Check if this is an
                              (It known)
                                                                                                                                                                                             amended filing




       Official Form 106Sum
       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                        12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
       your original forms, you must fill out a new Summa,y and check the box at the top of this page.


                       Summarize Your Assets


                                                                                                                                                                                    Your assets
                                                                                                                                                                                    Value of what you own
       1. Schedule A/B: Property (Official Form 1 O6NB)
           la. Copy line 55, Total real estate, from Schedule NB ..........................................................................................................             $       C)

           lb. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................                 $


           i c. Copy line 63, Total of all property on Schedule NB ..........................................................................................................$




                       Summarize Your LiabIlitIes



                                                                                                                                                                                    i Your liabilities
                                                                                                                                                                                      Amount you owe        -
       2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                                                            $

       3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E1F)
                Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF                                                                               $


                Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule                             ElF .......................................
                                                                                                                                                                                     +$

                                                                                                                                                Your total liabilities                   $      C)

                       Summarize Your Income and Expenses


       4. Schedule!: Your Income (Official Form 1061)
           Copy your combined monthly income from line 12 of Schedule I                                                                                                                  $ _______


       5. Schedule J. Your Expenses (Official Form 106J)                                                                                                                                             (...
           Copy your monthly expenses from line 22c of Schedule J....................................................................................................$




       Official Form 1 O6Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Filed 01/27/20                                                               Case 20-20426                                                                                           Doc 1


        Debtor I                                                                                             Case number (If known)_______________________________________________
                          First Name   Middle Name         Last Name




                         Answer These Questions for Administrative and Statistical Records


            Are you filing for bankruptcy under Chapters 7, II, or 13?

            LI     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                   Yes


           What kind of debt do you have?


          p          our debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
                   family, or household purpose. 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            LI     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                   this form to the court with your other schedules.



            From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
            Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.
                                                                                                                                                        $




            Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:



                                                                                                                      Total claim


              From Part 4 on Schedule ElF, copy the following:



                   Domestic support obligations (Copy line 6a.)                                                       $___________________


                   Taxes and certain other debts you owe the government. (Copy line 6b.)                              $___________________


                   Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $___________________


                   Student loans. (Copy line 6f.)                                                                     $___________________


                   Obligations arising out of a separation agreement or divorce that you did not report as
                   priority claims. (Copy line 6g.)


                   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              + $_________________


                   Total. Add lines 9a through 9f.                                                                    $___________________




     Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 2 of 2
Filed 01/27/20                                                                             Case 20-20426                                                                               Doc 1




     Debtor 1             Tara                              S.                          Millican
                          First Name                   Middle Name                        Last Name

     Debtor 2
     (Spouse, if fling)   First Name                   Middle Name                        Last Name



     United States Bankruptcy Court for the:                         District of

     Case number
                                                                                                                                                           LI   Check if this is an
                                                                                                                                                                amended filing

      Official Form I 06A/B
      Schedule A/B: Property                                                                                                                                              12/15

      in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
      category where you think It fits best Be as complete and accurate as possIble. If two married people are filing together, both are equally
      responsible for supplying correct Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (if known). Answer every question.


                     Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

         Do you own or have any legal or equitable interest in any residence, building, land, or sImilar property?

         21 No. Goto Part 2.
         U Yes. Where is the property?                                                                                               -
                                                                                   What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                                   LI    Single-family home                          the amount of any secured claims on Schedule 0:
                                                                                                                                     Creditors Who Have Claims Secured by Property.
            1.1.                                                                   LI    Duplex or multi-unit building
                   Street address, if available, or other description
                                                                                   LI    Condominium or cooperative                  Current value of the Current value of the
                                                                                   U     Manufactured or mobile home                 entire property?           portion you own?

                                                                                   LI    Land
                                                                                   U     investment property
                                                                                                                                     Describe the nature of your ownership
                                                   State         ZIP Code
                                                                                   U     Timeshare
                                                                                                                                     interest (such as fee simple, tenancy by
                   City
                                                                                   LI    Other                                       the entireties, or a life estate), if known.
                                                                                   Who has an interest in the property? Check one.
                                                                                   LI Debtor 1 Only
                   County                                                          LI Debtor 2 only
                                                                                   LI Debtor I and Debtor 2 only                     LI   Check if this Is community property
                                                                                                                                          (see instructions)
                                                                                   LI At least one of the debtors and another
                                                                                   Other information you wish to add about this item, such as local
                                                                                   property identification number:
          If you own or have more than one, list here:
                                                                               What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put
                                                                               LI       Single-family home                           the amount of any secured claims on Schedule 0:
                                                                                                                                     Creditors Who Have Claims Secured by Property.
            1.2.                                                               LI       Duplex or multi-unit building
                   Street address, if available, or other description
                                                                               LI       Condominium or cooperative                   Current value of the Current value of the
                                                                               LI       Manufactured or mobile home                  entire property?      portion you own?

                                                                               U        Land
                                                                               LI       Investment property
                                                                                                                                     Describe the nature of your ownership
                                                    State        ZIP Code
                                                                               LI       Timeshare
                                                                                                                                     interest (such as fee simple, tenancy by
                   City
                                                                               LI       Other                                        the entireties, or a life estate), if known.
                                                                               Who has an interest in the property? Check one.
                                                                               LI Debtor 1 only
                    County
                                                                               LI Debtor 2 only
                                                                               LI Debtor 1 and Debtor 2 only                         U Check If this is community property
                                                                               LI At least one of the debtors and another                 (see instructions)

                                                                               Other information you wish to add about this item, such as local
                                                                               property identification number:



                                                                                   Schedule A/B: Property                                                              page 1
      Official Form 106A/13
Filed 01/27/20                                                                  Case 20-20426                                                                              Doc 1




       Debtor   1            Tara                      S                     Millican
                             First Name                Middle Name              Last Name


       Debtor 2
       (Spouse, if filing)   First Name                Middle Name              Last Name



       United States Bankruptcy Court for the: Central District of California

       Case number                                                                                                                              U Check if this is an
        (If known)                                                                                                                                  amended filing



      Official Form I 06C
      Schedule C: The Property You Claim as Exempt                                                                                                            04119

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
      Using the property you listed on Schedule AIR: Property (Official Form 106AIB) as your source, list the property that you claim as exempt. If more
      space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
      your name and case number (if known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
      of any applicable statutory limit. Some exemptIons—such as those for health aids, rights to receive certain benefits, and tax-exempt
      retirement funds—may be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
      limits the exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption
      would be limited to the applicable statutory amount.


                         Identify the Probertv You Claim as Exempt


            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
             U      You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
             66     You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


            For any property you list on Schedule NB that you claim as exempt, fill In the information below.


               Brief description of the property and line on         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
               Schedule A/B that lists this property                 portion you own                  -
                                                                     Copy the value from    Check only one box for each exemption.
                                                                     Schedule A/B

              Brief                                                                                                                  CCP 703 140(b)
                      ription:
                                          Wearing Apparel            $ 500.00                   $ 500.00
                                                                                            U   100% of fair market value, up to
              Line from                                                                         any applicable statutory limit
              Schedule A/B: ______

              Brief
                                          Furs and Jewerly           $50.00                     $ 50.00
                                                                                                                                     703 140 (b)(4)
                      ription:
                                                                                            U   100% of fair market value, up to
              Line from                                                                         any applicable statutory limit
              Schedule A/B:

              Brief
                                          Books and DVD's            $30 .00                    $ 30.00
                                                                                                                                     703 140 (b)(3)
                      ription:
                                                                                            U   100% of fair market value, up to
              Line from                                                                         any applicable statutory limit
              Schedule A/B: ______


             Are you claiming a homestead exemption of more than $170,350?
             (Subject to adjustment on 4/0 1122 and every 3 years after that for cases filed on or after the date of adjustment.)

                     No
              U      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                     UNo
                     U       Yes



       Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                         page 1 of   1.
Filed 01/27/20                                                                          Case 20-20426                                                                                       Doc 1




       Debtor 1

       Debtor 2
       (Spouse, if filing)   FIrst Name                  MIddle Name                     Last Name


       United States Bankruptcy Court for the:                         District of

       Case number
       (II known)                                                                                                                                                 U Check if this is an
                                                                                                                                                                       amended     filing

       Official Form 1 06D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
       additional pages, write your name and case number (if known).


      1.Do y creditors have claims secured by your property?
        ,.J'JO.       Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          U       Yes. Fill in all of the information below.


                      List All Secured Claims

                                                                                                                                  IColumn
                                                                                                                                            A             I Column B           I Column C
      2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                      Amount of claim         VaIue of collateral     Unsecured
          for each claim. If more than one creditor has a particular claim, iist the other creditors in Part 2.
          As much as possible, iist the claims in alphabetical order according to the creditor's name.
                                                                                                                                  bO not deduct the        that supports this
                                                                                                                                                                              II   portion
                                                                                                                                  tvalue of collateral.    claim               It If any

                                                                   Describe the property that secures the claim:                  $                        $                   $____________
           Creditor's Name

           Number              Street
                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   U     Contingent
                                                                   U     Unhiquldated
           City                           State   ZIP   Code       U     Disputed
        Who owes the debt? Check one.                              Nature of lien. Check all that apply.
         U    Debtor 1 only                                        o     An agreement you made (such as mortgage or secured
         U    Debtor 2 only                                              car loan)
         U    Debtor I and Debtor 2 only                           U     Statutory lien (such as tax lien, mechanic's lien)
         U    At least one of the debtors and another              o     Judgment lien from a lawsuit
                                                                   U     Other (Including a right to offset)
        U     Check If this claim relates to a
              community debt
         Date debt was incurred                                    Last 4 dialts of account number

                                                                   Describe the property that secures the claim:                  $                         $                  $____________
           Creditor's Name

           Number              Street                             F-
                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   0     Contingent
                                                                   U     Unhiquldated
           City                           Slate   ZIP   Code       U     Disputed
        Who owes the debt? Check one.                              Nature of lien. Check all that apply.
         U    Debtor 1 only                                        U     An agreement you made (such as mortgage or secured
         U    Debtor 2 only                                              car loan)
         U    Debtor 1 and Debtor 2 only                           U     Statutory lien (such as tax lien, mechanic's lien)
         U    At least one of the debtors and another              U     Judgment lien from a lawsuit
                                                                   0     Other (including a right to offset)
         U    Check If this claim relates to a
              community debt
         Date debt was Incurred                                Last 4 digits of account number                 -   -   -   -


            Add the dollar value of your entries in Column A on this page. WrIte that number here:


       Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of_
Filed 01/27/20                                                                  Case 20-20426                                                                                Doc 1

       Debtor 1                                                                                                       Case number
                        First Name     Middle Name          Last Name




                    Additional Page                                                                                            Column A -   Column B             Co/urn/iC
                                                                                                                                            Value of collateral Unsecured
                    After listing any entries on this page, number them beginning with 2.3, followed1Amount of claim
                                                                                                      Do not deduct the                     that supports thls portion
                    by 2.4, and so forth.                                                                     11                            eleim      t



                                                            Describe the property that secures the claim:                     $             $_______________ $____________
           Creditors Name


           Number            Street


                                                            As of the date you file, the claim is: Check all that apply.
                                                            U    Contingent
           City                        State ZIP Code       U    Unhiquidated
                                                            U    Disputed
        Who owes the debt? Check one.                       Nature of lien. Check all that apply.
        U    Debtor 1 only                                  U    An agreement you made (such as mortgage or secured
        U    Debtor 2 only                                       car loan)
        U    Debtor 1 and Debtor 2 only                     U    Statutory lien (such as tax lien, mechanic's lien)
        U    At least one of the debtors and another        U    Judgment lien from a lawsuit
                                                            U    Other (including a right to offset)
        U    Check If this claim relates to a
             community debt

        Date debt was incurred                              Last 4 digits of account number              -     -       -


                                                            Describe the property that secures the claim:                     $             $_______________
           Creditor's Name


           Number            Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                            U    Contingent
                                                                 Unliquidated
           City                         State    ZIP Code
                                                            U    Disputed
        Who owes the debt? Check one,
                                                            Nature of lien. Check all that apply.
         U    Debtor 1 only
                                                            U    An agreement you made (such as mortgage or secured
         U    Debtor 2 only                                      car loan)
         U    Debtor 1 and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic's lien)
         U   At least one of the debtors and another        U    Judgment lien from a lawsuit

        o    Check if this claim relates to a
                                                            U    Other (including a right to Offset)
             community debt

         Date debt was incurred                             Last 4 digits of account number - - -


                                                            Describe the property that secures the claim:                     $             $_______________
           Creditors Name


           Number            Street


                                                            As of the date you file, the claim is: Check all that apply.
                                                            U    Contingent
           City                         Stste    ZIP Code   U    Unliquidated
                                                            U    Disputed
        Who owes the debt? Check one.                       Nature of lien. Check all that apply.
         0    Debtor 1 Only                                 U    An agreement you made (such as mortgage or secured
         U    Debtor 2 only                                      car loan)
         U    Debtor 1 and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic's lien)
         U    At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                            U    Other (including a right to offset)
         U    Check if this claim relates to a
              Community debt
         Date debt was incurred                             Last 4 digits of account number - - - -

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                  If this is the last page of your form, add the dollar value totals from all pages.


       OffiCiai Form 106D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page - of
Filed 01/27/20                                                           Case 20-20426                                                                                   Doc 1


       Debtor 1                                                                                          Case number
                       First Name     Middle Name        Last Name


                       List Others to Be Notified for a Debt That You Already Listed

         Use this page Only If you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection
         agency Is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
         you have more than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to
         be notified for any debts In Part 1, do not fill out or submit this page.

                                                                                                     On which line in Part I did you enter the creditor?

              Name Last 4 digits of account number - - - -


              Number




              City                                          State          ZIP Code

                                                                                                     On which line In Part 1 did you enter the creditor?
              Name                                                                                   Last 4 digits of account number - - - -


              Number         Street




              City                                          State          ZIP Code

                                                                                                     On which line in Part I did you enter the creditor? -
              Name                                                                                   Last 4 digits of account number - - - -


              Number         Street




              City                                          State          ZIP Code

                                                                                                     On which line In Part I did you enter the creditor? -
              Name                                                                                   Last 4 digIts of account number - - - -


              Number         Street




              City                                          State          ZIP Code

                                                                                                     On which line in Part I did you enter the creditor?
              Name                                                                                   Last 4 digits of account number - -            -


              Number         Street




              City                                          State          ZIP Code


       LII    Name
                                                                                                     On which line in Part I did you enter the creditor? -

                                                                                                    Last 4 dIgits of account number - - - -
                                                                                                1

              Number         Street




              City                                          State          ZIP Code



       Official Form 106D                           Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                               page - of
Filed 01/27/20                                                                        Case 20-20426                                                                                      Doc 1



                             Tara                         S.                       Millican
       Debtor 1
                             First Name                   Middle Name                  Last Name


       Debtor 2
       (Spouse, If filing)   First Name                   Middle Name                  Last Name



       United States Bankruptcy Court for the: Eastern District of California
                                                                                                                                                          LI   Check if this is an
       Case number                                                                                                                                             amended filing
       (If known)



      Official Form 1 06E/F
      Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                    12115

                                                                                                            for creditors with NONPRIORITY claims.
      Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2
      List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule
                                                                                                           (Official Form 106G). Do not include any
      NB: Property (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases
      creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property.
                                                                                                                            If more space Is
      needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
      any additional pages, write your name and case number (if known).

                       List All of Your PRIORITY Unsecured Claims

          Do any creditors have priority unsecured claims against you?
                No. Go to Part 2.
           LI Yes.
           List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
           each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
           nonprionty amounts. As much as possible, list the claims inalphabetical order according to the creditor's name. If you have more than two priority
           unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                              --.-----.        -.   --.---..--,--'




              Priority Creditor's Name
                                                                               Last 4 digits of account number - - - - $____________ $__________ $                                        I
                                                                              When was the debt incurred?
              Number             Street
                                                                               As of the date you file, the claim is: Check all that apply.

                                                            ZIP Code
                                                                               U   Contingent
              City                                State
                                                                               U   unliquidated
              Who incurred the debt? Check one.                                O   Disputed
              U Debtor 1 only
              O      Debtor 2 only                                             Type of PRIORITY unsecured claim:
              O      Debtor 1 and Debtor 2 only                                U Domestic support obligations
              o      At least one of the debtors and another                   0 Taxes and certain other debts you owe the government
              O      Check if this claim is for a community debt               U Claims for death or personal injury while you were
                                                                                   intoxicated
              Is the claim subject to offset?
              ONo
                                                                               0   Other. Specify

              0      Yes

                                                                               Last 4 digits of account number - - - - $____________ $__________
              Priority Creditors Name
                                                                               When was the debt incurred?

              Number              Street
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               O   Contingent
              City                                State        ZIP code        0    unliquidated

              Who incurred the debt? Check one.
                                                                               o    Disputed

              U Debtor 1 only                                                  Type of PRIORITY unsecured claim:
               0     Debtor 2 only
                                                                               0 Domestic support obligations
               U     Debtor 1 and Debtor 2 Only
                                                                               0 Taxes and certain other debts you owe the government
               U     At least one of the debtors and another
                                                                               U Claims for death or personal injury while you were
               U     Check if this claim is for a community debt                    intoxicated
               Is the claim subject to offset?                                 U    Other. Specify
               U     No
               0     Yes


       Official Form lOBE/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1 of   .1....
Filed 01/27/20                                                                              Case 20-20426                                                                                           Doc 1
      Debtor 1               Tara                          S.                        Millican                                Case number   (if known)
                             First Name      Middle Name           Last Name


     - - ii              List All of Your NONPRIORITY Unsecured Claims

           Do any creditors have nonpriority unsecured claims against                         you?
           11    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           LJ    Yes

           List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
           nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
           included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
           claims fill out the Continuation Page of Part 2.              .                                      .




       II     Nonpriority Creditor's Name
                                                                                                     Last 4 digits of account number           -        -   -   -
                                                                                                                                                                                $____________________
                                                                                                     When was the debt incurred?

              Number               Street

                                                                 State         ZIP Code              As of the date you file, the claim is: Check all that apply.
              City
                                                                                                     LI     Contingent
              Who incurred the debt? Check one.                                                      LI     Unliquidated
              LI       Debtor 1 only                                                                 0      Disputed
              LI       Debtor 2 only
              0        Debtor I and Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
              LI     At least one of the debtors and another                                         LI     Student loans
                                                                                                     LI     Obligations arising out of a separation agreement or divorce
              LI       Check if this claim is for a community debt
                                                                                                            that you did not report as priority claims
              Is the claim subject to offset?                                                        LI     Debts to pension or profit-sharing plans, and other similar debts
              U        No                                                                            0      Other. Specify
              LI       Yes

      42                                                                                             Last 4 digits of account number             -      -   -   -               $________________

              Nonpilority Creditor's Name                                                            When was the debt incurred?


              Number                Street
                                                                                                     As of the date you file, the claim is: Check all that apply.

              Citt                                               State         ZIP   Code
                                                                                                     LI     Contingent

              Who incurred the debt? Check one.
                                                                                                     LI     Unliquidated
                                                                                                     LI     Disputed
              LI       Debtor 1 only
              LI       Debtor 2 only
                                                                                                     Type of NONPRIORITY unsecured claim:
              LI       Debtor I and Debtor 2 only
              LI       At least one of the debtors and another                                       LI     Student loans
                                                                                                     U      Obligations arising out of a separation agreement or divorce
                LI     Check if this claim is for a community debt                                          that you did not report as priority claims

               is the claim subject to offset?
                                                                                                     LI     Debts to pension or profit-sharing plans, and other similar debts
                                                                                                     LI     Other. Specify
                LI     No
                LI     Yes

                                      ________________________________________                       Last 4 digits of account number             -      -   -
                                                                                                                                                                                 $____________________
                Nonpilority Creditor's Name
                                                                                                     When was the debt incurred?

                Number              Street
                                                                                                     As of the date you file, the claim is: Check all that apply.
                City                                             State         ZIP   Code
                                                                                                      LI    Contingent
                Who incurred the debt? Check one.
                                                                                                      LI    Unliquidated
                LI     Debtor 1 only                                                                  i—s
                                                                                                        i   Disputed
                LI     Debtor 2 only
                LI     Debtor I and Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
                LI     At least one of the debtors and another
                                                                                                      LI    Student loans
                LI     Check if this claim is for a community debt                                    LI    Obligations arising out of a separation agreement or divorce
                                                                                                            that you did not report as priority claims
                Is the claim subject to offset?                                                       Ll    Debts to pension or profit-shanng plans, and other similar debts
                LI      No                                                                            LI    Other. Specify
                LI     Yes



      Official Form 106EIF                                               Schedule ElF: Creditors Who Have Unsecured Claims                                                              pageL of     L.
Filed 01/27/20                                                                  Case 20-20426                                                                             Doc 1




       Debtor              Tara                      S.                   Millican
                           First Name                Middle Name                Last Name

       Debtor 2
       (Spouse If thing)   First Name                Middle Name                Last Name


       United States Bankruptcy Court for the: Central District of California

       Case number
       (If known)
                                                                                                                                                U   Check if this is an
                                                                                                                                                    amended filing



      Official Form I 06G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12115

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      Information. If more space is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).


                 Do you have any executory contracts or unexpired leases?
                    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                 U Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106NB).
                 List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
                 example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
                 unexpired leases.



                 Person or àompany with whom you have the contract or lease                            State what the contract or lease Is for


      2          _________

                 Name


                 Number        Street


                 City                            State      ZIP Code

      2    .21
                 Name


                 Number        Street


                   Jy                            State      ZIP Code

      2          ______________________

                 Name


                  Number       Street


                  City                           State       ZIP Code

       2   .41
                  Name


                  Number       Street


                  City                           State       ZIP Code



                  Name


                  Number       Street


                                                  State      ZIP Code                                ------


                                                          Schedule G: Executory Contracts and Unexpired Leases                                         page 1 oft..
      Official Form 106G
Filed 01/27/20                                                                          Case 20-20426                                                                                  Doc 1



       Debtor 1            Tara                             S                         Millican
                           First Name                      Middle Name                  Last Name


       Debtor 2            ______
       (Spouse, if filing) First Name                       Middle Name                 Last Name



       United States Bankruptcy Court for the:        Eastern District of California

       Case number
       (If known)                                                                                                                                           L   Check if this is an
                                                                                                                                                                amended filing


      Official Form I 06H
      Schedule H: Your Codebtors                                                                                                                                             12/15

      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answer every question.

            Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                   No
             IJ   Yes
             Within the last 8 years, have you lived in a community property state or territory? (Community property states and fenitories include
             Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             U     No. Go to line 3.
             U     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                         No
                   U     Yes. In which community state or territory did you live?                                . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent



                         Number             Street



                         City                                             State                     ZIP code


             In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
                                                                                                                                          on
             shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor
             ScheduleD (Official Form 106D), Schedule ElF (Official Form lOBE/F), or Schedule G (Official Form 106G). Use ScheduleD,
              Schedule ElF, or Schedule G to fill out Column 2.

               Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                                          Check all schedules that apply:        -

       3.11
                                                                                                                          U   Schedule D, line   ______
                  Name
                                                                                                                          U   Schedule ElF, line
                  Number          Street                                                                                  U   Schedule G, line

                  City                                                        State                   ZIP code


                                                                                                                          0   Schedule D, line
                  Name
                                                                                                                          U   Schedule ElF, line
                  Number           Street                                                                                 U   Schedule G, line ______



       3.3
                                                                                                                          U   Schedule 0, line -
                  Name
                                                                                                                          U   Schedule E/F, line
                  Number           Street                                                                                 U    Schedule G, line -




                                                                                      Schedule H: Your Codebtors                                                     page 1 of i,,.,
       Official Form 106H
Filed 01/27/20                                                            Case 20-20426                                                                                         Doc 1



     Debtor 1                T2r               s         MiIIir.n
                         First Name                  Middle Name          Last Name


     Debtor 2
     (Spouse, if filing) First Name                  Middle Name          Last Name


     United States Bankruptcy Court for the:                              District of
                                                                                            (State)

     Case number                                                                                                        Check if this is:
      (If known)
                                                                                                                        U An amended filing
                                                                                                                        U A supplement showing postpetition chapter 13
                                                                                                                           income as of the following date:
    Official Form 1061                                                                                                     MM I DD I YYYY

    Schedule I: Your Income                                                                                                                                             12/15

    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                       Describe Employment


        Fill in your employment
        information.                                                             Debtor I                                                 Debtor 2 or non-filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional               Employment status          XEmployed                                                   U     Employed
        employers.                                                            U Not employed                                              U     Not employed

        Include part-time, seasonal, or
        self-employed work.
                                                                            MEDICAL OFFICE REP FLOAT
        Occupation may include student Occupation
        or homemaker, if it applies.
                                                   Employer's name          DIGNITY HEALTH

                                                   Employer's address      8120 TIMBERLAKE WAY
                                                                              Number Street                                           Number Street




                                                                                     SACRAMENTO CA              95823
                                                                              City                    State ZIP Code                  City                     State ZIP Cede

                                                   How long employed there?          3YRS



                       Give Details About Monthly Income

        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-tiling
        spouse unless you are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form.

                                                                                                                For Debtor I           For Debtor 2 or
                                                                                                                                       non-filing spouse
         List monthly gross wages, salary, and commissions (before all payroll
         deductions). If not paid monthly, calculate what the monthly wage would be.                  2.
                                                                                                                $ 3550.00                   $

     3. Estimate and list monthly overtime pay.                                                       3.       + $0                   +     $___________


     4. Calculate gross income. Add line 2            + line 3.                                       4.
                                                                                                           f    $ 3550.00                   $____________



    Official Form 1061                                                  Schedule I: Your Income                                                                      page 1
Filed 01/27/20                                                                                Case 20-20426                                                                              Doc 1
    Debtor I                                      a           Millican                                                           Case number(ff
                           Tara
                       Firstame           Middle Name            Last Name




                                                                                                                                For Debtor I      For Debtor 2 or
                                                                                                                                                  non-filing spouse

         Copy line 4 here ................................................................ ............................ 44.     $3550.00            $__________

       5. List all payroll deductions:
   i
                Tax, Medicare, and Social Security deductions                                                            5a.    $275.16             $____________
                Mandatory contributions for retirement plans                                                             5b.    $____________       $_____________
                Voluntary contributions for retirement plans                                                             5c.    $   _29.64          $____________
                Required repayments of retirement fund loans                                                             5d.    $____________       $_____________
                Insurance                                                                                                5e.    $103.72             $____________
                Domestic support obligations                                                                             51.    $___________        $____________

                Union dues                                                                                               5g.    $ 84.16             $____________
                Other deductions. Specify:                                                                               5h. + $___________       + $____________

       6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                     6.    $492.68

       7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                             7.    $ 3057.32


       8. List all other income regularly received:

                Net income from rental property and from operating a business,
                profession, or farm
                Attach a statement for each property and business showing gross
                receipts, ordinary and necessary business expenses, and the total
                                                                                                                                $0                  $_____________
                monthly net income.                                                                                      8a.
                Interest and dividends                                                                                   8b.    $0                  $_____________
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                         8c.
                                                                                                                                $    0              $_____________
                settlement, and property settlement.
                Unemployment compensation                                                                                8d.    $0                  $____________
                Social Security                                                                                          8e.    $    0              $____________
                Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                    81.                                 $

                Pension or retirement income                                                                             8g.    $p                  $____________

                Other monthly income. Specify:                                                                           8h. + $___________       + $____________

        9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 81 +8g + 8h.                                          9.    $0
                                                                                                                                                  f_$I
       10. Calculate monthly income. Add line 7 + line 9.                                                                                                               -
                                                                                                                                3057.32
                                                                                                                                $+                  $____________
          Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.                                      10.

       11. State all other regular contributions to the expenses that you list in                             Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other'
          friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                                   ii.+                   $      0
       12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
           Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                     12.
                                                                                                                                                                                3057.32
                                                                                                                                                                            Combined
                                                                                                                                                                            monthly income
        13. Do you expect an increase or decrease within the year after you file this form?

          X     No.
          U     Yes. Explain:        I
        Official Form 1061                                                                Schedule I: Your Income                                                               page 2
Filed 01/27/20                                                                Case 20-20426                                                                               Doc 1



     Debtor 1               Tarn             s         MiIIii                                                       Check if this is:
                           First Name               Middle Name               Last Name


     Debtor 2
     (Spouse, if filing)   First Name               Middle Name               Last Name
                                                                                                                    U   An amended filing
                                                                                                                    U   A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the:                                   District of                              expenses as of the following date:
                                                                                             (State)
     Case number                                                                                                        MM I DO! YYYY
     (If known)



    Official Form 1 06J
    Schedule J: Your Expenses                                                                                                                                       12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

   •Lfl                    Describe Your Household

   1. Is this a joint case?


      X No. Go to line 2.
      U        Yes. Does Debtor 2 live in a separate household?

                    U      No
                    U      Yes. Debtor 2 must file Official Form I 06J-2, Expenses for Separate Household of Debtor 2,

      Do you have dependents?                      U   No
                                                                                                 Dependent's relationship to              Dependent's     Does dependent live
      Do not list Debtor 1 and                    XYes. Fill out this information for        Debtor I or Debtor 2                         age             with you?
      Debtor 2.                                     each dependent..........................
                                                                                                                                                          U   No
      Do not state the dependents'                                                                Son                                     6                   Yes
      names.

                                                                                                       Daughter                                           U   No
                                                                                                                                          24               A.Yes

                                                                                                                                                          U   No
                                                                                                                                                          U   Yes

                                                                                                                                                          U   No
                                                                                                                                                          U   Yes

                                                                                                                                                          U   No
                                                                                                                                                          U   Yes

      Do your expenses include
                                                       No
      expenses of people other than
      yourself and your dependents?                    Yes


   I flTW           Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                     Your expenses

    4. The rental or home ownership expenses for your residence. Include first mortgage payments and
          any rent for the ground or lot.                                                                                           4.
                                                                                                                                              $839.00
          If not included in line 4:
                 Real estate taxes                                                                                                  4a. $_____________________

                 Property, homeowner's, or renter's insurance                                                                       4b.       $______________________

                 Home maintenance, repair, and upkeep expenses                                                                      4c.       $______________________

          44     Homeowner's association or condominium dues                                                                        44. $_____________________

     Official Form 106J                                              Schedule J: Your Expenses                                                                  page 1
Filed 01/27/20                                                            Case 20-20426                                                                       Doc 1

    Debtor 1              Thra      S MiIIitan                                                 Case number   (if known)________________________________________
                       First Name    Middle Name       Last Name




                                                                                                                              Your expOflSOS


                                                                                                                            $
    5. Additional mortgage payments for your residence, such as home equity loans                                   5.


    6.    Utilities:
                EIecticity, heat, natural gas                                                                               $ 150.00
                Water, sewer, garbage collection                                                                            $

                Telephone, cell phone, Internet, satellite, and cable services                                              $ 200.00
                Other. Specify:                                                                                             $

    7.    Food and housekeeping supplies                                                                                    $ 200.00
    8. Childcare and children's education costs                                                                             $ 450.00
    9.    Clothing, laundry, and dry cleaning                                                                               $

   10. Personal care products and services                                                                                  $ 100.00
   11. Medical and dental expenses                                                                                          $ 20.00
   12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                            $ 200.00
           Do not include car payments.

   13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                               $

   14. Charitable contributions and religious donations                                                                     $

   15.     Insurance.
           Do not include insurance deducted from your pay or included in lines 4 or 20.

                Life insurance                                                                                       15a.   $

                Health insurance                                                                                     lSb.   $

                Vehicle insurance                                                                                           $ 115.00
                Other insurance. Specify:________________________________________                                           $


   16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
           Specify:                                                                                                  16.


   17.     Installment or lease payments:

                Car payments for Vehicle 1                                                                                  $ 271.00
                Car payments for Vehide 2                                                                                   $

                Other. Specify:                                                                                             $

                Other. Specify:                                                                                             $

   18. Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                              18.
                                                                                                                            $

   19. Other payments you make to support others who do not live with you.

                                                                                                                      19.

   20.     Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

                Mortgages on other property                                                                                 Zti

                Real estate taxes                                                                                           $

                Property, homeowner's, or renter's insurance                                                                $

                Maintenance, repair, and upkeep expenses                                                                    $

                Homeowner's association or condominium dues                                                                 $



         Official Form 106J                                        Schedule J: Your Expenses                                                       page 2
Filed 01/27/20                                                           Case 20-20426                                                             Doc 1

    Debtor 1          Tara                s      Millican                                            Case number(if
                     First Name    Middle Name         Last Name




   21.     Other. Specify:                                                                                            21. +



   22.     Calculate your monthly expenses.

                Add lines 4 through 21.                                                                                   $ 254500
                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                          $

               Add line 22a and 22b. The result is your monthly expenses.                                                      2545.00


   23. Calculate your monthly net income.

                Copy line 12 (your combined monthly income) from Schedule!.                                                   $ 3057.32
                Copy your monthly expenses from line 22c above.                                                          —$2545.00
                Subtract your monthly expenses from your monthly income.
                The result is your monthly net income.
                                                                                                                              $ 512.32



   24. Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?


         X No.             --
         U   Yes.      Explain here:




         Official Form 106J                                        Schedule J: Your Expenses                                              page 3
Filed 01/27/20                                                              Case 20-20426                                                                                         Doc 1


     Debtor    i              Tara S Mitlican
                           First Name               Middle Name             Last Name


     Debtor 2                                                                                                        X 1. There is no presumption of abuse.
     (Spouse, if filing)   First Name               Middle Name             Last Name                                      The calculation to determine if a presumption of
                                                                                                                           abuse applies will be made under Chapter 7
     United States Bankruptcy Court for the:                                District of
                                                                                                                           Means Test Calculation (Official Form I 22A-2).
                                                                                          (State)
     Case number                                                                                                           The Means Test does not apply now because of
     (If known)                                                                                                            qualified military service but it could apply later.



                                                                                                                     U   Check if this is an amended filing



    Official Form I 22A-1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                        12119

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
    space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
    additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
    do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
    Abuse Under § 707(b) (2) (Official Form I 22A-1 Supp) with this form.

                           Calculate Your Current Monthly Income

        1. What is your marital and filing status? Check one only.
                   Not married. Fill out Column A, lines 2-11.
             U     Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-1 1.

             U     Married and your spouse is NOT filing with you. You and your spouse are:

                   U       Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                   U       Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                           under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                           spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

             Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
             bankruptcy case. 11 U.S.0 § 101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
             August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
             Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
             income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                         Column A           Column B
                                                                                                                         Debtor I           Debtor 2 or
                                                                                                                                            non-filing spouse

             Your gross wages, salary, tips, bonuses, overtime, and commissions
             (before all payroll deductions).                                                                            $_________           $

             Alimony and maintenance payments. Do not include payments from a spouse if
             Column B is filled in.                                                                                      $_________           $

            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                                     $_________

             Net income from operating a business, profession,
                                                                             Debtor I           Debtor 2
             orfarm
             Gross receipts (before all deductions)                           $______
             Ordinary and necessary operating expenses                      - $               - $______
                                                                                                              Copy
             Net monthly income from a business, profession, or farm          $______               $______              $_________           $

             Net income from rental and other real property                  Debtor I           Debtor 2
             Gross receipts (before all deductions)                           $                  $______
             Ordinary and necessary operating expenses                      - $               - $_______
             Net monthly income from rental or other real property                                                       $_________
                                                                              $                     $______
             Interest, dividends, and royalties                                                                          $_________           $



     Official Form 1 22A-1                             Chapter 7 Statement of Your Current Monthly Income                                                            page 1
Filed 01/27/20                                                                                                     Case 20-20426                                                                                    Doc 1

    Debtor I                Tara S Millican
                        First Name  Middle Name                                   Last Name
                                                                                                                                     Case number      (if known)_________________________________
                                                                                                                                              Column A                  Column B
                                                                                                                                              Debtor I                  Debtor 2 or
                                                                                                                                                                        non-filing spouse

           Unemployment compensation                                                                                                           $                           $___________
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here - ................................+
                 Foryou..................... ............................................. . ...............       $____________
                 For your spouse ..................................................................$____________
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act. Also, except as stated in the next sentence, do
           not include any compensation, pension, pay, annuity, or allowance paid by the
           United States Government in connection with a disability, combat-related injury or
           disability, or death of a member of the uniformed services. If you received any retired
           pay paid under chapter 61 of title 10, then include that pay only to the extent that it
           does not exceed the amount of retired pay to which you would otherwise be entitled if
           retired under any provision of title 10 other than chapter 61 of that title.                                                        $                           $___________
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act; payments received
           as a victim of a war crime, a crime against humanity, or international or domestic
           terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
           States Government in connection with a disability, combat-related injury or disability, or
           death of a member of the uniformed services. If necessary, list other sources on a
           separate page and put the total below.




                Total amounts from separate pages, if any.                                                                                    + $_________              + $___________

               Calculate your total current monthly income. Add lines 2 through 10 for each
                                                                                                                                                                    +                              -
               column. Then add the total for Column A to the total for Column B.
                                                                                                                                          I     $ 339      20              $
                                                                                                                                                                                                       Total current
                                                                                                                                                                                                       monthly income

                          Determine Whether the Means Test Applies to You

      112. Calculate your current monthly income for the year. Follow these steps:
                        Copy your total current monthly income from line 11. ............................................................................. ........ Copy line 11 here+                 $3539.20
                        Multiply by 12 (the number of months in a year).                                                                                                                               x    12
                        The result is your annual income for this part of the form                                                                                                      12b.           $   42470.Oq

               Calculate the median family income that applies to you. Follow these steps:

               Fill in the state in which you live.
                                                                                                               I      CA
               Fill in the number of people in your household.
                                                                                                                       3
               Fill in the median family income for your state and size of household . ................................................................................................. 13.   1       $   67902.O
               To find a list of applicable median income amounts, go online using the link specified in the separate
               instructions for this form. This list may also be available at the bankruptcy clerk's office.


               How do the lines compare?


               14 a.X Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                            Go to Part 3. Do NOT fill out or file Official Form 122A-2.




               14b.   U      Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122.4-2.
                             Go to Part 3 and fill out Form 122A-2.




    Official Form 1 22A-1                                                    Chapter 7 Statement of Your Current Monthly Income                                                                            page 2
Filed 01/27/20                                                          Case 20-20426                                                                      Doc 1

    Debtor 1                                                                                       Case number
                 FiTst Name      Middle Name         Last Name




                   Sign Below

                  By signing here, I declare under penalty of pequry that the infomiation on this statement and in any attachments is true and correct.



                  Y&)r
                    atur f
                       Sign
                           ~
                              elo                                                                  Signature   of Debtor 2
                       Date _                                                                      Date
                          MM /      D 4                                                                   MM/DD /YYYY

                       If you checked line 14a, do NOT fill out or file Form 122A-2.

                       If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 3
Filed 01/27/20                                                            Case 20-20426                                                                       Doc 1


    Debtor 1                                                                                        Case number
                 First Name        Middle Name            Last Name



                   Sign Below

                  By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                                                                                                   x___


                       Sb           ,bebtor 1       '     '                                        Signature of Debtor 2


                                                              Date

                       Date"
                         D
                              MM     D:   ~/Y'Y1V                                                        MM! DD      I   yyyy



                       If you checked line 14a, do NOT fill out or file Form 122A-2.

                       If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                Chapter 7 Statement of Your Current Monthly Income                                           page 3
Filed 01/27/20                                                                          Case 20-20426                                                                         Doc 1




         Debtor 1

         Debtor 2
         (Spouse, if filing)   FI,it Name              Middle Name                        I.osl Name


         United States Bankruptcy Court for the:                     District of

         Case number
         (If known)                                                                                                                              U Check if this is an
                                                                                                                                                    amended filing



       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/19
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.


                          Give Details About Your Marital Status and Where You Lived Before


             What is your current marital status?

               U    Married
                    Not married


             During the last 3 years, have you lived anywhere other than where you live now?

            4No
              U     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                      Debtor 1:                                                    Dates Debtor I Debtor 2:                                           Dates Debtor 2
                                                                                   lived there                                                        lived there


                                                                                                       U   Same as Debtor 1                          U   Same as Debtor   1


                                                                                   From_______                                                           From
                        Number              Street                                                         Number Street
                                                                                   To                                                                    To




                        City                         State ZIP Code                                        City               State ZIP

                                                                                                       U   Same as Debtor 1                          U   Same as Debtor 1

                                                                                   From                                                                  From
                        Number              Street                                                         Number Street
                                                                                   To                                                                    To




                        City                         State ZIP Code                                        City               State   ZIP Code


              Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
              states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)


              U     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1 06H).




       • TIW Explain the Sources of Your Income

      Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
Filed 01/27/20                                                                      Case 20-20426                                                                                             Doc 1


       Debtor I                                                                                                        Case number (if knoae)______________________________________
                       First Name       Middle Name            Last Name




            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If y are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                   0

                  Yes. Fill in the details.


                                                                   F   Debtor 1
                                                                                                                                1      btor 2

                                                                       Sources of income               Gross Income                 Sources of income           Gross income
                                                                       Check all that apply.           (before deductions and       Check all that apply.       (before deductions and
                                                                                                       exclusions)                                  -           exclusions)

                   From January 1 of current year until
                   the date you filed for bankruptcy:
                                                                   ""  P    Waes commissions, $_
                                                                            bonuses, tips
                                                                                                            .1t\1 0 0               U   wages, commissions,
                                                                                                                                        bonuses, tips           $_________________
                                                                        U   Operating a business                                    U   Operating a business


                   For last calendar year:                              U   Wages, commissions,                                     U   Wages, commissions,
                                                                            bonuses, tips              $                                bonuses, tips           $___________________
                   (January ito December 31,          1k           )U       Operating a business                                    U   Operating a business
                                                      vyvy


                   For the calendar year before that:                   U   wages, commissions,                                     U   wages, commissions,
                                                                            bonuses, tips                                               bonuses, tips
                                                                                                       $
                   (January ito December 31, ___________)               U   Operating a business                                    U   Operating a business
                                                      yY



            Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support: Social Security,
            unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties: and
            gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                  No
            U     Yes. Fill in the details.

                                                                    L   Debtor 1                                                j Debtor 2
                                                                                                                                                                                          1
                                                                        Sources of Income              Gross income from             Sources of income           Gross income from        I
                                                                        Describe beiow.                each source                   Describe beiow.             each source
                                                                                                       (before deductions and                                  I (before deductions and
                                                                                                       exclusions)                                               exclusions)



                    From January 1 of current year until                                           $                                                           $_________________
                    the date you filed for bankruptcy:
                                                                                                   $                                                           $________________
                                                                                                   $                                                           $


                    For last calendar year:                                                        $                                                           $_________________
                    (January ito December31,                   )                                   $                                                           $_________________
                                                      rv
                                                                                                   $_______



                    For the calendar year before that:                                             $                                                           $_________________
                    (January ito December 31,                  )                                   $                                                           $_________________
                                                      YYW
                                                                                                   $                                                           $_______




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 2
Filed 01/27/20                                                                     Case 20-20426                                                                                  Doc 1


       Debtor 1                                                                                                 Case number i kflovfl)_________________________________________
                      First Name        Middle Nurse               Lust Name




       •1T           List Certain Payments You Made Before You Filed for Bankruptcy



        6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

                  No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                      "incurred by an individual primarily for a personal, family, or household purpose."
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

                           No. Go to line 7.

                      O    Yes. List below each creditor to whom you paid a total of $6,825 or more in one or more payments and the
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01122 and every 3 years after that for cases filed on or after the date of adjustment.

            U     Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      U    No. Go to line 7.

                      U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                   Dates of      Total amount paid         Amount you still owe        Was this payment for...
                                                                                   payment



                              creditors Name                                                                                                               Mortgage

                                                                                                                                                        Li Car
                              Number Street                                                                                                             Li Credit card
                                                                                                                                                        Li Loan repayment
                                                                                                                                                        U Suppliers or vendors
                              City                     State           ZIP Code                                                                         Li Other


                              Creditor's Name
                                                                                                 $                       $_____________________         Li Mortgage
                                                                                                                                                        Li Car
                              Number Street                                                                                                             Li Credit card
                                                                                                                                                        U Loan repayment
                                                                                                                                                        0 Suppliers or vendors
                              City                     State           ZIP Code                                                                         U Other


                               •                                                                 $____________________ $_____________________           Li Mortgage
                              Creditor's Name
                                                                                                                                                        Li Car
                              Number Street                                                                                                             Li Credit card
                                                                                                                                                        Li Loan repayment
                                                                                                                                                        Li Suppliers or vendors
                              City                     State           ZIP Code                                                                         Li Other



       Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
Filed 01/27/20                                                                   Case 20-20426                                                                                 Doc 1


       Debtor   1                                                                                                 Case number
                         FIret Name        Middle Name          Lad Name




                         Identify Legal Actions, Repossesslons, and Foreclosures

            Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
            List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
            an_2ntract disputes.

          )No
            U       Yes. Fill in the details.

                                                                      Nature of the case                    Court or agency                               Status of the case


                     Case title______________________________                                              Court Name
                                                                                                                                                          U   Pending

                                                                                                                                                          U   On appeal
                                                                                                           Number    Street                               U   Concluded

                     Case number
                                                                                                           City                   State   ZIP Code




                     Case title______________________________                                              Court Name                                     U   Pending

                                                                                                                                                          U   On appeal
                                                                                                           Number    Street                               U   Concluded

                     Case number



            Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Check all that apply and fill in the details below.

            U       No. Goto line 11.
                    Yes. Fill in the information below.

                                                                                Describe the property                                      Date      Value of the property



                          Credltos ama                                                                                                                          pool
                          2  mQ7
                               , Street                                         ExplaIn what happened

                                                                                tf—   Property was repossessed.
                                                                                U     Property was foreclosed.
                                                         7                      U     Propertywas garnished.
                          Citg                           State ZIP Code         U     Property was attached, seized, or levied.

                                                                                Describe the property                                      Date       Value of the propert)



                                                                                                                                                      $
                          Creditors Name



                          Number Street
                                                                                ExplaIn what happened

                                                                                U     Property was repossessed.
                                                                                U     Property was foreclosed.

                          City                           State ZIP Code
                                                                                U     Property was garnished.
                                                                                U     Property was attached, seized, or levied.



       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
Filed 01/27/20                                                               Case 20-20426                                                                         Doc 1


       Debtor 1
                           First Name   Middle Name
                                                                     WW M
                                                              Last Name
                                                                                                           Case number




            Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
            Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
            corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
            agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
            such as child support and alimony.

            ,040
           "LI    Yes. List all payments to an insider,
                                                                             Dates of      Total amount      Amount you still Reason for this payment
                                                                             payment       paid              owe


                                                                             _
                   Insider's Name


                   Number Street




                                                      State   ZIP   Code



                   Insider's Name

                   Number Street




                   City                               State   ZIP   code


            WithIn 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
            an insider?
             Include payments on debts guaranteed or cosigned by an insider.

                  No
                  Yes. Ltst all payments that benefited an instder.

                                                                            Dates of        Total amount     Amount you still Reason for this payment
                                                                            payment         paid             0W8
                                                                                                                                Include creditor's name        -


                   tnstders Name                                           ____ $_____ $_____


                    Number Street




                    City                              Stale   ZIP   Code




                    insider's Name


                    Number Street




       Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
Filed 01/27/20                                                                    Case 20-20426                                                                        Doc 1


       Debtor 1                                                                                                Case number
                         First Name     MIddle Name            Last Name




            Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
            accounts or refuse to make a payment because you owed a debt?

           OeqNo
            U Yes, Fill in the details.
                                                                       Describe the action the creditor took                   Date action Amount
                                                                                                                               was taken
                  Creditors Name                                                                                             .--------                         -



                  Number Street
                                                                                                                                 ______________ $___________________




                  CIty                           State ZIP Code        Last 4 digits of account number: XXXX—_ - - -


            WIthin 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
            creditors, a court-appointed receiver, a custodian, or another official?


             U    Yes


                         List Ceitain Gifts and Contributions


         13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?


             U    Yes. Fill in the details for each gift.


                    Gifts with a total value of more than $600         Describe the gifts                                         Dates you gave       Value
                    per person                                                                                                    the gifts



                                                                                                                                                   $
                  Person to Whom You Gave the Gift



                                                                                                                                                   $


                  Number Street



                  City                           State ZIP Code


                  Person's relationship to you


                  Gifts with a total value of more than $600           Describe the gifts                                         Dates you gave    Value
                  per person                                                                                                      the gifts



                  Person to Whom You Gave the Gift




                  Number Street



                  city                           State ZIP Code


                  Person's relationship to you


       Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
Filed 01/27/20                                                                           Case 20-20426                                                                                   Doc 1


       Debtor 1                                                                                                           Case number
                           First Name     Middle Name               Last Name




         14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

                  No
                  Yes. Fill in the details for each gift or contnbution.

                   Gifts or contributions to charities                        Describe what you contributed                                        Date you          Value
                   that total more than $600                                                                                                       contributed




                  Charity's Name
                                                                                                                                                                     $


                                                                                                                                                                     $


                  Number Street




                  City            State       ZIP Code




                           List Certain Losses


            Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
            disaster, or gambling?

                    o
             0    Yes. Fill in the details.

                    Describe the property you lost and                        Describe any insurance coverage for the loss                         Date of your      Value of property
                                                                          I
                    how the loss occurred                                                                                                          loss              lost
                                                                              Include the amount that insurance has paid. List pending insurance
                                                                              claims on line 33 of Schedule A/B: Property.




                         List Certain Payments or Transfers

            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
            you consulted about seeking bankruptcy or preparing a bankruptcy petition?
             Include any attorneys, bankruptcy petition preparers, or Credit Counseling agencies for serviCes required in your bankruptcy.


             13   Yes. Fill in the details.

                                                                              Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                                   transfer was
                    Person Who Was Paid                                                                                                            made


                    Number Street
                                                                                                                                                                     $


                                                                                                                                                                     $
                    City                         State   ZIP Code



                    Emat or website address


                    Person Who Made the Payment, if Not You



       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 7
Filed 01/27/20                                                                        Case 20-20426                                                                                   Doc 1


       Debtor 1            \'"Qk I
                           First Name
                                               s
                                          Middle Name
                                                         k\\ 4\ N3 Lest Name
                                                                                                                     Case number




                                                                           Description and value of any property transferred                Date payment or      Amount of
                                                                                                                                            transfer was made J [ payment -

                   Person Who Was Paid

                                                                                                                                                                  $
                   Number Street

                                                                                                                                                                  $



                   City                        State    ZIP Code



                   Email or website address


                   Person Who Made the Payment. If Not You


            Within 1 year before you flied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
            promised to help you deal with your creditors or to make payments to your creditors?
            Do not include any payment or transfer that you listed on line 16.



             U    Yes. Fill in the details.

                                                                           DescrIption and value of any property transferred               1 Date payment or   Amount of payment
                                                                                                                                             transfer was
                                                                                                                                             made            ----     --
                    Parson Who Was Paid


                    Number Street                                                                                                                                 $________________




                    City                       State    ZIP Code

            Within 2 years before you flied for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
            transferred in the ordinary course of your business or financial affairs?
             include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).



           tN
                   t include gifts and transfers that you have aiready listed on this statement.
                    o
                   es. Fill in the details.                                                                    -

                                                                           Description and value of property         Describe any property or payments received       Date transfer
                                                                           transferred                               or debts paid in exchange                        was made
                   Person Who Received Transfer


                   Number Street




                   City                        state    ZIP Code


                   Person's relationship to you


                   Person Who Received Transfer


                   Number Street




                   City                        State    ZIP Code

                   Person's relationship to you

       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Filed 01/27/20                                                                            Case 20-20426                                                                                    Doc 1


       Debtor 1                                                                                                         Case number ir knoam)_________________________________________
                          First Name     Middle Name                Last Name




            Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
            are a beneficiary? (These are often called asset-protection devices.)



            U     Yes. Fill in the details.


                                                                              Description and value of the property transferred                                        Date transfer
                                                                                                                                                                       was made


                  Name of trust




        lflTLfl List C.rtaln Financial Accounts, instruments, Sat. Deposit Boxes, and Storage UnIts

            Within 1 year before you flied for bankruptcy, were any financial accounts or Instruments held In your name, or for your benefit,
            closed, sold, moved, or transferred?
            Include checkIng, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
            brokerage houses, pension funds, cooperatives, associations, and other financial Institutions.


            U     Yes. Fill in the details.

                                                                                Last 4 digits of account number    Type of account or       Date account was        Last balance before
                                                                                                                   instrument               closed, sold, moved,    closing or transfer
                                                                          -                                                                 or transferred

                   Name of Financial institution
                                                                                )OO(X-    - - -                    U Checking                                       $___________

                   Number Street                                                                                   U Savings
                                                                                                                   U Money market
                                                                                                                   U Brokerage
                   city                       State    ZIP code
                                                                                                                   U Other

                   Name of Financiai institution
                                                                                )OO(X—      -     -       -        U Checking
                                                                                                                   U Savings
                   Number Street                                                                                   U Money market
                                                                                                                   U Brokerage
                                                                                                                   U Other__________
                   city                       State    ZiP   code

            Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
            securities, cash, or other valuables?
                  No
             U    Yes. Fill In the details.

                                                                                Who else had access to it?                    Describe the contents                         Do you still
                                                                                                                                                                            have It?

                                                                                                                                                                                No
                   Name of Financiai Institution                              Name                                                                                          U   Yes


                   Number Street                                              Number Street


                                                                              city       State      ZIP   code
                   City                       State    7JP   Code


       Official Form 107                                     Statement of Financial Affairs for individuals Filing for Bankruptcy                                         page 9
Filed 01/27/20                                                                         Case 20-20426                                                                                 Doc 1


       Debtor 1                                                                                                             Case number
                           Fi,et Nanw    Medic Nano                 Last Nume




           Have you stored property in a storage unit or place other than your home within 1 year before you flied for bankruptcy?


           0      Yes. Fill In the details.
                                                                           Who else has or had access to it?            -        Describe the contents - - -          Do you still
                                                                                                                                                                      have It?

                                                                                                                                                                          No
                    Name of Storage Facility                               Name
                                                                                                                                                                       U Yes
                    Number Street                                          Number Street



                                                                           citystate ZIP Code




                             Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
            or hold in trust for someone.


             U     Yes. Fill In the details.
                                                                           Where is the property?                -               Describe the property         - Value


                    Owners Name
                                                                                                                                                                   $____________

                                                                          Number Street
                    Number Street




                                                                           ''
                    City                        State    ZIP Code


                             GIve Details About Environmental InformatIon

         For the purpose of Part 10, the following definitions apply:
         • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
            hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
            including statutes or regulations controlling the cleanup of these substances, wastes, or material.         -

         • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize It, including disposal sites.         -

         • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

         Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?



             U     Yes. Fill in the details.

                                                                           Governmental unit                         Environmental law,   if you   know it -      Date of notice



                   Name of site                                           Governmental unit


                   Number Street                                          Number Street


                                                                          City                  State ZIP Code



                   City                        State    ZiP Code




       Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 10
Filed 01/27/20                                                                                Case 20-20426                                                                                       Doc 1


       Debtor 1                                                                                                                Case number
                           FI,st Name      Middle Name              1.851 Name




            Have you notified any governmental unit of any release of hazardous material?

                  No
            U     Yes. Fill in the details.
                                                                            Governmental unit                              Environmental law, if you know It                    Date of notice



                   Name of site                                            Governmental unit


                   Number Street                                           Number Street



                                                                           City                    State ZIP Code


                   City                         State    ZIP Code


            Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           %No
            U     Yes. Fill In the details.

                                                                                 Court or agency                                Nature of the case                                Status of the
                                                                                                                                                                                  case
                  Case title
                                                                                 Court Name                                                                                      O    Pending

                                                                                                                                                                                 U    On appeal
                                                                                 Number Street                                                                                   0    Concluded

                  Case number                                                    City                   State   ZIP Code



                  I1         Give DetaIls About Your BusIness or ConnectIons to Any Business
            Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                  U    A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
                  U    A member of a limited liability company (LLC) or limited liability partnership (LIP)
                  U    A partner In a partnership
                  O    An officer, director, or managing executive of a corporation

                  0    An owner of at least 5% of the voting or equity securities of a corporation

                       None of the above applies. Go to Part 12.
             U    Yes. Check all that apply above and fill In the details below for each busIness.                                                                 -


                                                                                 Describe the nature of the business                           Employer Identification number
                                                                                  ___________________________________________                  Do not Include Social  Security number or ITIN.
                   Business Name                                                                                                                                -    -




                                                                                                                                               EIN:            -

                   Number         Street
                                                                                 Name of accountant or bookkeeper                              Dates business existed


                                                                                                                                               From                    To
                    City                        State    ZIP Code

                                                                                 Describe the nature of the business                Employer identification number
                                                                                                               ____________________ Do not include Social Security number or ITIN.
                    Business Name


                                                                                                                                               EIN:            -

                    Number        Street                                                                                            -

                                                                                 Name of accountant or bookkeeper                              Dates business existed


                                                                                                                                               From                    To       --          -

                   city                         state    Zipcode


       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 11
Filed 01/27/20                                                                            Case 20-20426                                                                                       Doc 1


       Debtor 1                                                                                                           Case number   (if knees)_________________________________________
                         First Nesre      Middle Nanre              Last Ness




                                                                                Describe the nature of the business                      Employer Identification number
                                                                                                                                          Do not Include Social SecurityjW!Db!P!jTI.
                  BusIness Name

                                                                                                                                          EIN:           -

                  Number Street
                                                                                Name of accountant or bookkeeper                          Dates business existed



                                                    -                                                                                     From                To
                  City                          State    ZIP Code




        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.



            U Yes. Fill in the details below.

                                                                                Date Issued



                  Name                                                          MMIDDIYYYY



                  Number Street




                  CIty                          State    ZIP Code




                          Sign Below


              I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
              answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
              in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
              18 U.S.C. §§ 152, 1341, 119,pnd 3571.




                                                                                              x
                                  of Debtor 1                                                     Signature of Debtor 2


                  Date"    A Zc9I, ZO                                                             Date

              Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

              UN0
              U Yes


              Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
              UNo
              U Yes. Name of person                                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                                 Declaration, and Signature (Official Form 119).




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 12
